Citation Nr: 0822503	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  07-40 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
bilateral hearing loss.

2.  Entitlement to an increased evaluation for bilateral 
tinnitus, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for chronic otitis 
media, currently evaluated as 10 percent disabling.

4.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services



WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1943 to 
December 1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island, that denied the veteran's claims.

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge at the RO in May 2008.  A 
transcript of his testimony is associated with the claims 
file.

The issues of hearing loss and TDIU are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The 10 percent rating currently in effect is the maximum 
schedular rating for tinnitus, whether it is perceived in one 
ear or each ear; factors warranting an extraschedular rating 
are not shown.

2.  The veteran is already in receipt of the maximum rating 
for his chronic otitis media.


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2007); Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006), cert. denied, 75 U.S.L.W. 3122 (U.S. Jan. 22, 
2007) (No. 06-400).

2.  The criteria for a disability rating greater than 10 
percent for otitis media have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 
Diagnostic Code 6200 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2007).  Reasonable doubt as to the degree of disability 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2007).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2007).  Therefore, the Board has considered 
the potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  The Board has 
considered all the evidence of record, but has reported only 
the most probative evidence regarding the current degree of 
impairment, which consists of records generated in proximity 
to and since the claim on appeal.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).

Regarding the veteran's tinnitus and otitis media, the 
veteran has already been assigned a rating of 10 percent for 
each disability, which is the highest rating available by 
law.

Diagnostic Code 6260, addressing tinnitus, provides a single 
10 percent rating for tinnitus whether the sound is perceived 
in one ear, both ears, or in the head.  Under DC 6200, which 
addresses otitis media disorders, the only compensable 
evaluation warranted under this provision is 10 percent.

The remaining Diagnostic Codes are for chronic nonsuppurative 
otitis media with effusion (Diagnostic Code 6201), 
otosclerosis (Diagnostic Code 6202), peripheral vestibular 
disorders (Diagnostic Code 6204), Meniere's syndrome 
(Diagnostic Code 6205), loss of the auricle (Diagnostic Code 
6207), malignant and benign neoplasms of the ear (Diagnostic 
Codes 6208- 6209), chronic otitis externa (Diagnostic Code 
6210) and perforation of the tympanic membrane (Diagnostic 
Code 6211).  None of these conditions exist on the record, 
and thus a compensable evaluation under any of these 
Diagnostic Codes would not be appropriate, even by analogy.

The Board finds that the evidence does not present such an 
exceptional or usual disability picture as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2007).  The overall 
disability picture does not show any significant impairment 
beyond that contemplated in the maximum rating assigned for 
these disabilities, standing alone.  Under the circumstances, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd 
v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  The appeal is denied.
The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction, or regional office (RO).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, 22 Vet. App. 37. 

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in May 2007 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed the veteran of 
what evidence was required to substantiate the claim and of 
the veteran's and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in his possession to the RO.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The veteran submitted personal statements 
and supporting lay statements, and was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge.  The veteran was 
afforded a VA medical examination in May 2007.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

ORDER

Entitlement to an increased evaluation for bilateral tinnitus 
is denied.

Entitlement to an increased evaluation for chronic otitis 
media is denied.


REMAND

The veteran seeks a disability rating greater than 50 percent 
for his hearing loss and a grant of TDIU.  He claims that his 
hearing loss is so severe that it affects his ability to 
obtain employment.  The TDIU claim is based upon the 
veteran's hearing disability.  Since the two issues are 
intertwined, both claims must be remanded for further 
development.

In this case, the veteran has submitted statements and 
testimony indicating that though he is of advanced age, he 
still wishes to work but his service connected hearing 
disabilities have rendered him unemployable.  At the May 2008 
hearing, he testified about his attempt to gain employment 
with Otis Air Force Base and how he had to obtain his gun 
permit and practice his skills at the firing range.  He 
stated that he worked hard to get that job, which took six 
months of processing.  He indicated his belief that his 
hearing disability prevented him from being hired because the 
job required that he speak to people at the gate; however, he 
could not hear what people were saying.  He stated that he 
was told "[w]e can't hire you because of that reason."

J.W. Hill testified that he had managed the veteran's case 
for two years.  He stated that the veteran's hearing loss had 
worsened over the years.  He further stated that the veteran 
is aggressively seeking employment despite his age.

The veteran had a VA examination in May 2007.  After 
completing the examination, the VA examiner opined that given 
the veteran's hearing loss, poor word recognition, and age, 
that it is expected that he would have severe difficulty 
holding down employment.

In a statement dated June 2007, the veteran indicated that he 
has been unable to work for a number of years due to his 
service connected disabilities.  He stated that he last 
worked over 10 years ago.  He indicated that age and 
Parkinson's disease was slowing him down.

The veteran's bilateral hearing loss is evaluated at 50 
percent disabling under Diagnostic Code (DC) 6100.  38 C.F.R. 
§ 4.85.  The basis for evaluating defective hearing is the 
impairment of auditory acuity as measured by puretone 
threshold averages within the range of 1000 to 4000 Hertz and 
speech discrimination using the Maryland CNC word recognition 
test.  Id.  Puretone threshold averages are derived by 
dividing the sum of the puretone thresholds at 1000, 2000, 
3000 and 4000 Hertz by four.  Id.  The puretone threshold 
averages and the Maryland CNC test scores are given a numeric 
designation, which is then used to determine the current 
level of disability based upon a pre-designated schedule.  
See Tables VI and VII in 38 C.F.R. § 4.85.  Under these 
criteria, the assignment of a disability rating is a 
"mechanical" process of comparing the audiometric 
evaluation to the numeric designations in the rating 
schedule.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1993).

In addition, when the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  64 Fed. Reg. 25202-25210 (1999) (codified at 38 
C.F.R. § 4.86).  Further, when the average pure tone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  Id.

In connection with his claim for an increased rating for 
bilateral hearing loss, the veteran was afforded a VA 
audiology examination in May 2007.  Pure tone thresholds for 
the right ear, in decibels, were 55, 75, 100, and 95, at 
1000, 2000, 3000, and 4000 Hertz, respectively.  The 
veteran's right ear hearing acuity measured a puretone 
threshold average of 81.25 decibels with speech recognition 
of 54 percent.  This corresponds to a numeric designation of 
"VIII" under Table VI.  38 C.F.R. § 4.85.  Pure tone 
thresholds for the left ear, in decibels, were 60, 75, 75, 
and 75, at 1000, 2000, 3000, and 4000 Hertz, respectively.  
His left ear hearing acuity measured a puretone threshold 
average of 71.25 decibels with speech recognition of 58 
percent.  This corresponds to a numeric designation of 
"VIII" under Table VI.  Id.  

These combined numeric designations result in a rating of 50 
percent under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table 
VII.  Accordingly, the Board finds that the evidence of 
record preponderates against a higher rating for bilateral 
hearing loss.

The Board has considered the exceptional patterns of hearing 
impairment as the veteran has puretone thresholds greater 
than 55 decibels in each of the four specified frequencies 
bilaterally.  Using Table VI, the examiner indicated that 
each ear should be assigned "VIII", providing a 50 percent 
rating as discussed above.  Using Table VIA, the examiner 
indicated that the right ear should be rated as a "VII" and 
the left at "VI", which provides for a 30 percent rating.  
Thus, even if the Board were to apply Table VIA, this would 
not result in higher Roman numeral values for either ear.

Based upon the evidence of record, the requirements of a 
higher evaluation are not met.  However, as the veteran has 
indicated that his hearing loss has rendered him 
unemployable, and since the VA examiner indicated that the 
veteran's disability renders him unemployable, to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the RO is authorized to refer a 
case to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2007).  

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as "marked" interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

While the RO had previously determined that referral for 
extraschedular consideration was not applicable, upon review 
of the record, the Board finds that a remand is required to 
permit the appropriate officials to consider the veteran's 
claim on an extraschedular basis.

The veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  Consideration may be given to a veteran's level 
of education, special training, and previous work experience 
in arriving at a conclusion, but not to his age or the 
impairment caused by any nonservice-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities and there is one 
disability ratable at 60 percent or more, or, if more than 
one disability, at least one disability ratable at 40 percent 
or more and a combined disability rating of 70 percent.  Id.

Even if the ratings for a veteran's disabilities fail to meet 
the first two objective bases upon which a permanent and 
total disability rating for compensation purposes may be 
established, the veteran's disabilities may be considered 
under subjective criteria.  If the veteran is unemployable by 
reason of his disabilities, occupational background, and 
other related factors, an extraschedular total rating may 
also be assigned on the basis of a showing of 
unemployability, alone.  See 38 C.F.R. § 4.16(b).

In this case, the veteran's service-connected disabilities 
include bilateral hearing loss, at 50 percent disabling; 
chronic otitis media, at 10 percent disabling; and tinnitus, 
at 10 percent disabling.  The combined disability rating is 
60 percent.  Since no disability is rated at 60 percent or 
more, and since his combined disabilities are not 70 percent 
or more, the veteran's disabilities fail to meet the first 
two objective bases upon which a permanent and total 
disability rating for compensation purposes may be 
established.  However, the veteran's disabilities may be 
considered under subjective criteria, which provides for an 
extraschedular total rating assigned based on 
unemployability.  See 38 C.F.R. § 4.16(b).  

As noted above, to accord justice in an exceptional case 
where the schedular standards are found to be inadequate, the 
RO is authorized to refer a case to the Under Secretary for 
Benefits or the Director of the Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment. 38 
C.F.R. § 3.321(b)(1) (2007). 

While the RO had previously determined that referral for 
extraschedular consideration was not applicable, upon review 
of the record, the Board finds that a remand is required to 
permit the appropriate officials to consider the veteran's 
claim on an extraschedular basis.  See Thun v. Peake, No. 05-
2066 (U.S. Vet. App. April 23, 2008).  In this regard, in 
determining whether unemployability exists, consideration may 
be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (emphasis 
added).

Accordingly, the case is REMANDED for the following action:

1.  The RO shall refer the veteran's 
increased rating claim for bilateral 
hearing loss and TDIU to the Director of 
the Compensation and Pension Service for 
consideration of the claim on an 
extraschedular basis under the provisions 
of 38 C.F.R. § 3.321(b)(1) and 38 C.F.R. § 
4.16(b).  

2.  Thereafter, if any claim remains 
denied, the RO shall send the veteran and 
his representative a supplemental 
statement of the case discussing the 
relevant laws and regulations, as well as 
the reasons for any subsequent denial. The 
case should thereafter be returned to the 
board for further review, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


